Citation Nr: 0945180	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-25 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Roseburg, Oregon Healthcare 
System


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
for surgery performed at Sacred Heart Medical Center on 
October 8, 2004.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from February 1977 to 
September 1974.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 determination by the 
Department of Veterans Affairs (VA) Roseburg, Oregon 
Healthcare System (ROHS).  A notice of disagreement was 
received in January 2005, a statement of the case was issued 
in June 2006, and a substantive appeal was received in August 
2006.  A Board hearing at the local regional office (RO) was 
held in September 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to payment or 
reimbursement of medical expenses incurred for surgery on a 
left wrist fracture performed at Sacred Heart Medical Center 
on October 8, 2004 by Kenneth P. Butter, M.D.  In statements 
of record, the Veteran has claimed that she had received 
prior authorization from the VA to have the surgery performed 
by a private doctor.  In support of her contention, the 
Veteran has submitted an October 2004 private treatment 
record from Dr. Butter's office indicating that VA would 
cover the surgery as it was a procedure that could not be 
done at VA.  A September 2006 handwritten note provided under 
the treatment record indicated it was office policy to 
contact the patient's insurance carrier or paying institution 
for authorization on all surgeries before they are performed.  
Further, the claims file also includes what appears to be an 
October 7, 2004 interoffice handwritten note from the 
doctor's staff, which stated that "Patty" at the VA had 
indicated that VA would cover the October 8, 2004 surgery.  
Importantly, an October 8, 2004 VA treatment record showed 
that the manager of the business office called Sacred Heart 
and confirmed that Veteran was on surgery schedule, and 
subsequently, closed the case for Portland VA Medical Center 
and referred it to Roseburg VA Medical Center for payment of 
Sacred Heart claim.  In light of this evidence, the Board 
finds that further clarification is needed as to whether 
prior authorization from VA had been given with respect to 
the October 8, 2004 surgery and, if so, whether VA contacted 
the private doctor to rescind such authorization prior to the 
surgery.      

Moreover, the Veteran has indicated that she first sought 
treatment at the VA for her left wrist a day after the 
injury, or approximately September 28, 2004.  However, the 
only records associated with the claims file are from October 
7 to 8, 2004.  The Board finds that these prior VA treatment 
records are pertinent to the claim and must be obtained.  
 
Further, additional evidence was received at ROHS, including 
a private opinion from Dr. Butters as well as the 
documentation concerning prior authorization, after the most 
recent September 2006 supplemental statement of the case.  
The appellate scheme set forth in 38 U.S.C.A. § 7104(a) 
contemplates that all evidence will first be reviewed at the 
agency of original jurisdiction so as not to deprive the 
claimant of an opportunity to prevail with her claim at that 
level.  See generally Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When 
the agency of original jurisdiction receives evidence 
relevant to a claim properly before it that is not 
duplicative of evidence already discussed in the statement of 
the case or a supplemental statement of the case, it must 
prepare a supplemental statement of the case reviewing that 
evidence.  38 C.F.R.  § 19.31(b)(1).  Further, when evidence 
is received prior to the transfer of a case to the Board a 
supplemental statement of the case must be furnished to the 
veteran, and his or her representative, if any, as provided 
in 38 C.F.R. § 19.31 unless the additional evidence is 
duplicative or not relevant to the issue on appeal.  38 
C.F.R.  § 19.37(a).  There is no legal authority for a 
claimant to waive, or the RO to suspend, this requirement.  
38 C.F.R. § 20.1304(c).  Here, as the additional evidence was 
received by ROHS prior to certification to the Board, but has 
not been reviewed in a supplemental statement of the case, 
this case must also be returned to ROHS for review of the 
additional medical evidence.   

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate steps should be to 
determine whether prior authorization 
from VA was given (to include by the 
referenced VA employee "Patty") with 
respect to the October 8, 2004 surgery.  
If prior authorization was given, it must 
be determined whether VA contacted the 
private doctor to rescind such 
authorization prior to the October 8, 
2004 surgery.  Clear documentation 
concerning these findings must be 
associated with the claims file.       

2.  VA treatment records pertaining to 
the Veteran's left wrist fracture from 
approximately September 28, 2004 through 
October 7, 2004 must be associated with 
the claims file.

3.  After completion of the above, the 
additional evidence should be reviewed, 
to specifically include all evidence 
received since the September 2006 
supplemental statement of the case, and 
the case should be readjudicated.  If the 
benefit sought on appeal is not granted, 
the Veteran and her representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


